DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/398359, filed on 10/31/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10816751 (hereafter ‘751). Although the claims at issue are not identical, they are not patentably distinct from each other.

1. A VCM (Voice Coil Motor) comprising: a case comprising an upper plate and a lateral plate extending from the upper plate; a bobbin disposed in the case; 

a housing disposed between the bobbin and the case; 

a magnet disposed in the case;

 a coil disposed in the case and disposed at a position corresponding to the magnet; 

a base coupled to the lateral plate of the case; and an upper elastic member 

and an elastic connection unit connecting the inner elastic unit and the outer elastic unit, 


wherein the bobbin is spaced apart from the base at an initial position when no current is applied to the coil, 

wherein the bobbin is configured to move from the initial position in a first direction approaching the base within a first stroke length when a backward current is applied to the coil, 

wherein the housing comprises a recess formed on the upper surface of the housing and comprising a floor surface disposed at a position corresponding to the elastic connection unit and facing the elastic connection unit, and wherein, in an optical axis direction, a distance between the upper surface of the housing and the floor surface of the recess is greater than the first stroke length of the bobbin.  









3. The VCM of claim 2, wherein, in the optical axis direction, a first gap between the bobbin and the base is shorter than a second gap between the bobbin and the upper plate of 
the case at the initial position.  



4. The VCM of claim 2, wherein the base is in a position facing a ground at an UP posture of the bobbin, the base is in a position perpendicular to the ground at a SIDE posture of the bobbin, and the case is in a position facing the ground at a DOWN posture of the bobbin, and wherein the bobbin is spaced apart from the base at the DOWN posture in the initial position.  

5. The VCM of claim 4, wherein the bobbin moves in the second direction after moving in the first direction to perform a focus function at the DOWN posture.  



7. The VCM of claim 1, wherein the housing comprises a protrusion protruding from the upper surface of the housing, wherein the outer elastic unit of the upper elastic member comprises a hole, and wherein the protrusion of the housing passes through the hole of the outer elastic unit of the upper elastic member.  

8. The VCM of claim 7, wherein the upper plate of the case and the upper surface of the housing are spaced apart from each other by the protrusion of the housing.  

9. The VCM of claim 1, wherein the bobbin is overlapped with the base and the upper plate of the case in the optical axis direction, 

wherein the upper plate of the case functions as an upper stopper of the bobbin, and wherein the base functions as a lower stopper of the bobbin.  

10. The VCM of claim 1, wherein the floor surface of the recess comprises a slanted surface slantedly formed relative to the upper surface of the housing.  



12. The VCM of claim 1, comprising: a lower elastic member coupled to a lower surface of the bobbin.  

13. A camera module, the camera module comprising: a PCB (Printed Circuit Board); an image sensor disposed on the PCB; the voice coil motor of claim 1; and a lens coupled with the bobbin of the voice coil motor.  

14. A mobile phone, the mobile phone comprising the camera module of claim 13.  

15. A VCM (Voice Coil Motor) comprising: a case comprising an upper plate and a lateral plate extending from the upper plate; 

a bobbin disposed in the case; 

a housing disposed between the bobbin and the case; 

a magnet disposed in the case; a coil disposed in the case and disposed at a position corresponding to the magnet; 

a base coupled to the lateral plate of the case; and an upper elastic member comprising an inner elastic unit coupled to the bobbin, an outer elastic unit coupled to an upper surface of the housing, and an elastic connection unit connecting the inner elastic unit and the outer elastic unit, 

wherein the bobbin is spaced apart from both the base and the case at an initial position when no current is applied to the coil, J:\NOB\LGI\366D3\NOB-LGI-366D3_Application.docx/whs28NOB.LGI.366D3 wherein the bobbin is configured to be moved from the initial position in a first direction approaching the base within a first stroke length when a backward current is applied to the coil 

and to be moved from the initial position in a second direction approaching the upper plate of the case within a second stroke length when a forward current is applied to the coil, and wherein the first stroke length of the bobbin is shorter than the second stroke length of the bobbin.  

16. The VCM of claim 15, wherein the housing comprises a recess formed on the upper surface of the housing and disposed at a position corresponding to the elastic connection unit of the upper elastic member, and wherein the housing is configured such that the recess of the housing forms a space for the inner elastic unit to move to a position lower than that of the outer elastic unit.  

17. The VCM of claim 16, wherein the recess comprises a floor surface disposed at a position corresponding to the elastic connection unit and facing the elastic connection unit, and wherein, in an optical axis direction, a distance between the upper surface of the housing and the floor surface 

18. The VCM of claim 17, wherein the floor surface of the recess comprises a slanted surface slantedly formed relative to the upper surface of the housing.  







19. A VCM (Voice Coil Motor) comprising: a case comprising an upper plate and a lateral plate extending from the upper plate; a 

bobbin disposed in the case; 

a housing disposed between the bobbin and the case; 

a magnet disposed in the case; 

a coil disposed in the case and disposed at a position corresponding to the magnet; 


a base coupled to the lateral plate of the case; 

and an upper elastic member connecting the bobbin and the housing.




a housing disposed between the bobbin and the case; 

a magnet disposed in the case and facing the coil;

a coil disposed in the case; 



a base disposed under the bobbin and coupled with the lateral plate of the case; 


an outer elastic unit coupled to an upper surface of the housing, and an elastic connection unit connecting the inner elastic unit and the outer elastic unit, 

wherein the bobbin is spaced apart from both the base and the case at an initial position when no current is applied to the coil, 

wherein the bobbin is configured to be moved from the initial position in a first direction approaching the base when a backward current is applied to the coil (see ‘751 claim 2)


wherein the housing comprises a recess formed on the upper surface of the housing… wherein the recess comprises a bottom surface disposed at a position lower than that of the upper surface of the housing and wherein the bottom surface of the recess is spaced apart from the elastic connection unit of the upper elastic member (while ‘751 does not specifically disclose that the distance of the recess is larger than the stroke distance, it would have been obvious because if the distance were less than the stroke distance, the floor would interfere with the stroke of the bobbin. One having ordinary skill in the art at the time the invention was filed to ensure that the recess distance was greater than the stroke distance in order to ensure that the recess floor does not impede the motion of the bobbin.).






wherein, in an optical axis direction, a first gap between the bobbin and the base is shorter than a second gap between the bobbin and the upper plate of the case at the initial position, and disposed at a position corresponding to the elastic connection unit of the upper elastic member (see ‘751 claim 2)



3. The VCM of claim 2, wherein the base is in a position facing a ground at an UP posture of the bobbin, the base is in a position perpendicular to the ground at a SIDE posture of the bobbin, and the case is in a position facing the ground at a DOWN posture of the bobbin, and wherein the bobbin is spaced apart from the base at the DOWN posture in the initial position.



5. The VCM of claim 3, wherein the bobbin moves in the second direction after moving in the first direction to perform a focus function at the DOWN posture.





7. The VCM of claim 1, wherein the housing comprises a protrusion protruding from the upper surface of the housing, wherein the outer elastic unit of the upper elastic member comprises a hole, and wherein the protrusion of the housing passes through the hole of the outer elastic unit of the upper elastic member.



8. The VCM of claim 7, wherein the upper plate of the case and the upper surface of the housing are spaced apart from each other by the protrusion of the housing.



10. The VCM of claim 9, wherein the bobbin is overlapped with the base and the upper plate of the case in the optical axis direction.


9. The VCM of claim 1, wherein the upper plate of the case functions as an upper stopper of the bobbin, and wherein the base functions as a lower stopper of the bobbin.

11. The VCM of claim 1, wherein the recess of the housing comprises a slanted surface slantedly formed relative to the upper surface of the housing.








13. The VCM of claim 1, comprising: a lower elastic member coupled to a lower surface of the bobbin.


14. A camera module, the camera module comprising: a PCB (Printed Circuit Board); an image sensor disposed on the PCB; the voice coil motor of claim 1; and a lens coupled with the bobbin of the voice coil motor.


15. A mobile phone, the mobile phone comprising the camera module of claim 14.


17. A VCM (Voice Coil Motor), the VCM comprising: a case comprising an upper plate and a lateral plate extending from the upper plate; 

a bobbin disposed in the case; 

a housing disposed between the bobbin and the case; 

a coil disposed in the case; a magnet disposed in the case and facing the magnet;


a base disposed under the bobbin and coupled with the lateral plate of the case; and an upper elastic member coupled with the bobbin and the housing, and comprising an inner elastic unit coupled to the bobbin, an outer elastic unit coupled to an upper surface of the housing, and an elastic connection unit connecting the inner elastic unit and the outer elastic unit, 

wherein the bobbin is spaced apart from both the base and the case at an initial position when no current is applied to the coil, wherein the bobbin is configured to be moved from the initial position in a first direction approaching the base when a backward current is applied to the coil 



and to be moved from the initial position in a second direction approaching the upper plate of the case when a forward current is applied to the coil, wherein a first stroke length of the bobbin in the first direction is shorter than a second stroke length of the bobbin in the second direction, 



wherein the housing comprises a recess formed on the upper surface of the housing and disposed at a position corresponding to that of the elastic connection unit of the upper elastic member, and wherein the housing is configured such that the recess of the housing forms a space for the inner elastic unit to move to a position lower than that of the outer elastic unit.





while ‘751 does not specifically disclose that the distance of the recess is larger than the stroke distance, it would have been obvious because if the distance were less than the stroke distance, the floor would interfere with the stroke of the bobbin. One having ordinary skill in the art at the time the invention was filed to ensure that the recess distance was greater than the stroke distance 


wherein the recess of the housing comprises a slanted surface slantedly formed relative to the upper surface of the housing (see ‘751 claim 11. Mere changes in shape are seemed obvious “absent persuasive evidence that the particular configuration” is significant. In this case, as long as the shape does not impede the bobbin, the changes in the particular shape are deemed obvious. See MPEP 2144.04(B)(IV)(B)).



1. A VCM (Voice Coil Motor), the VCM comprising: a case comprising an upper plate and a lateral plate extending from the upper plate; 

a bobbin disposed in the case; 


a housing disposed between the bobbin and the case; 

a magnet disposed in the case and facing the coil;

a coil disposed in the case; 



a base disposed under the bobbin and coupled with the lateral plate of the case; 


and an upper elastic member coupled with the bobbin and the housing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nagasaki (Pub. No. US 2008/0192124 A1; hereafter Nagasaki).
 	Regarding claim 19, Nagasaki discloses a VCM (Voice Coil Motor) comprising: a case comprising an upper plate and a lateral plate extending from the upper plate (see Nagaski Fig. 2, item 22); a bobbin disposed in the case (see Nagasaki Fig. 2 item 29); a housing disposed between the bobbin and the case (see Nagasaki Fig. 2, item 33); a magnet disposed in the case (see Nagasaki Fig. 2, item 31); a coil disposed in the case and disposed at a position corresponding to the magnet (see Nagasaki Fig. 2, item 30); a base coupled to the lateral plate of the case (see Nagasaki Fig. 2, item 21); and an upper elastic member connecting the bobbin and the housing (see Nagasaki Fig. 2, item 68).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagasaki in view of Rukes (Pub. No. US 2008/0031609 A1; hereafter Rukes).
Regarding claim 1, Nagasaki discloses a VCM (Voice Coil Motor), the VCM comprising: a case comprising an upper plate and a lateral plate extending from the upper plate (see Nagasaki Fig. 2, item 22); a bobbin disposed in the case (see Nagasaki Fig. 2, item 29); a housing disposed between the bobbin and the case (see Nagasaki Fig. 2, item 33); a magnet disposed in the case (see Nagasaki Fig. 2, item 31); a coil disposed in the case and disposed at a position corresponding to the magnet (see Nagasaki Fig. 2, item 30); a base disposed coupled to the lateral plate of the case (see Nagasaki Figs. 2, 5, and 6, items 21, 22, 36, and 66); and an upper elastic member comprising an inner elastic unit coupled to the bobbin (see Nagasaki Fig. 10, item 75), an outer elastic unit coupled to an upper surface of the housing (see Nagasaki Fig. 10, item 76), and an elastic connection unit connecting the inner elastic unit and the outer elastic unit (see Nagasaki Fig. 10, item 74), wherein the bobbin is configured to be moved from the initial position in a first direction approaching the base within a first stroke length when a backward current is applied to the coil and to be moved from the initial position in a second direction approaching the upper plate of the case within a second stroke length when a forward current is applied to the coil (both 
Regarding the limitations that the bobbin is spaced apart from both the base and the case at an initial position when no current is applied to the coil, and wherein the first stroke length of the bobbin is shorter than the second stroke length of the bobbin, Nagasaki discloses that “In the parked position, the lower springs 27 are unstressed, i.e., in their natural state” and “upper spring 68 is also unstressed in the park position” (see Nagasaki paragraph [0051]). Nagasaki also discloses that “The springs 27 are desirably designed to exert no pressure on the lens holder in the parked position, to give a very rapid response time to current through the coil” and that the magnetic latch is optional, stating that “magnetic pieces may be attached to a lower portion of the lens holder… to assist holding the lens holder in the park position” (see Nagasaki paragraph [0065], emphasis added). In light of this disclosure, where the spring is configured to apply no force in the up position, and there is no latching magnet, then there is inherently some position between facing upwards where the lens is in the park position, and facing downwards where the springs will either impart a force to stop the lens at some intermediate position, or the lens will come to rest against the upper cushion 32 as shown in Fig. 4. Since claim 1 does not in any way define the “initial position,” the initial position can be freely construed as the orientation wherein the force of gravity is just enough to move the lens away from the base, meeting the limitation that, in such an initial position, a first gap between the bobbin and the base is shorter than a second gap between the bobbin and the upper plate of the case when no power is applied to the coil.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to allow the lens of Nagasaki to come naturally to rest in between the near and end positions of the focusing range, as taught by Rukes, in order to reduce wasted energy and construction costs by forcing the lens to be at the near end in all orientations of the device and to function as an orientation determining unit without the need for a dedicated orientation sensing device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	10/22/2021